DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 12/17/2021.
	
Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejections are necessitated by applicant’s amendment. 

Claim(s) 1-20 is/are pending for this Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al (US 2013/0306465 A1) in view of Davis et al (US 2003/0085119 A1). 

Claim 1: Zimmerman discloses a lipseal assembly for use during electroplating of a substrate (see e.g. abstract of Zimmerman), the lipseal assembly comprising: 
a cup bottom element of an electroplating apparatus (see e.g. #22 on Fig 1 of Zimmerman), 
wherein the cup bottom element comprises a main body portion (rotor, see e.g. #24 on Fig 1 and claim 1 of Zimmerman) and a moment arm that extends radially inwardly from the main body portion (see e.g. #104 on Fig 6 of Zimmerman); and 
a lipseal disposed on the moment arm of the cup bottom element (see e.g. #103 on Fig 6 of Zimmerman), 
wherein the lipseal comprises an elastomeric support edge comprising a protruding portion that extends upward (see e.g. #116 on Fig 5 of Zimmerman)
wherein the protruding portion is deformable upon compression (see e.g. [0021] of Zimmerman).

Zimmerman does not explicitly teach the following:
the protruding portion comprising multiple ring-shaped protrusions, 
wherein the at least two ring-shaped protrusions are radially adjacent to one another and form sealing contact surfaces with the substrate upon compression by the substrate.

Davis teaches a lipseal assembly for electroplating (see e.g. abstract of Davis) 
wherein the elastomeric lipseal of the assembly comprises multiple ring-shaped protrusions (see e.g. #203 on Fig 2 of Davis),


The seal of Davis has “a sawtooth cross section so that force applied to compress the seal is concentrated along concentric circular ridges so as to provide maximum resistance to solution leakage past the seal. Use of multiple ridges provides redundancy, improving the seal effectiveness” (see e.g. [0013], lines 1-7 of Davis). It have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Zimmerman so that the elastomeric lipseal forms multiple radially-separated sealing contact surfaces with the substrate as taught in Davis because the multiple radially-separated sealing contact surfaces provide maximum resistance to solution leakage past the seal by having the force concentrated along concentric circular ridges and provides redundancy, improving the seal effectiveness.

Zimmerman in view of Davis does not explicitly teach that the uppermost tips of at least two of the ring-shaped protrusions are vertically displaced from each other relative to a direction perpendicular to a radial direction of the ring-shaped protrusions absent deformation. However, Zimmerman teaches that the seals can be angled and contact the waver at different portions and heights of the seal (see e.g. [0029] and [0030] of Zimmerman). These angles and surfaces affect the deflection of the seal (see e.g. [0029] of Zimmerman) and protect the seal from high current densities (see e.g. [0031] of Zimmerman). Additionally, Zimmerman teaches any dimensions are suitable (see e.g. 

Claim 2: Zimmerman in view of Davis does not explicitly teach that upon engagement the multiple radially- separated sealing contact surfaces are separated from one another by at least about 0.005 in. However, Zimmerman in view of David teaches prior to engagement the multiple radially- separated sealing contact surfaces are separated from one another by 0.025 in (see e.g. [0033] and Fig 3 of Davis). Fig 1 and 2 of David show the seal upon engagement wherein the spacing between the multiple radially- separated sealing contact surfaces is not changed. Therefore, it would be obvious to a person having ordinary skill in the art at the time of filing that upon engagement the multiple radially- separated sealing contact surfaces are separated from one another by about 0.025 in. 

Claim 3: Zimmerman in view of Davis does not explicitly teach that upon engagement the multiple radially- separated sealing contact surfaces are separated from one another by at least about 0.01 in. However, Zimmerman in view of Davis teaches prior to engagement the multiple radially- separated sealing contact surfaces are separated from one another by 0.025 in (see e.g. [0033] and Fig 3 of Davis). Fig 1 and 2 of Davis show the seal upon engagement wherein the spacing between the multiple radially- separated sealing contact surfaces is not changed. Therefore, it would be obvious to a 

Claim 4: Zimmerman in view of Davis does not explicitly teach that the uppermost tips of the multiple ring-shaped protrusions are vertically displaced from each other relative to the direction perpendicular to the radial direction of the ring-shaped protrusions by a distance between about 0.001 inches and about 0.004 inches. However, Zimmerman teaches that the seals can be angled and contact the waver at different portions and heights of the seal (see e.g. [0029] and [0030] of Zimmerman). These angles and surfaces affect the deflection of the seal (see e.g. [0029] of Zimmerman) and protect the seal from high current densities (see e.g. [0031] of Zimmerman). Additionally, Zimmerman teaches any dimensions are suitable (see e.g. [0032] of Zimmerman). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Zimmerman in view of Davis to adjust the relative heights of the uppermost tips to get the desired deflection and protection provided by each tip.

Claim 5: Zimmerman in view of Davis discloses that the elastomeric support edge comprises a substantially flat portion radially outward of the protruding portion (see e.g. #106 on Fig 6 of Zimmerman).

Claim 6: The limitation claiming “wherein a top surface of the substantially flat portion is configured to receive an electrical contact element that contacts a substrate in a peripheral region of the substrate when the protruding portion is compressed by the substrate so that the electrical contact element is in electrical connection with the substrate” is an intended use/function of the assembly. MPEP § 2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Zimmerman in view of Davis teaches all the required structure of claim 6 and would capable of receiving an electrical contact element that contacts a substrate in a peripheral region of the substrate when the protruding portion is compressed by the substrate so that the electrical contact element is in electrical connection with the substrate

Claim 7: The limitations are drawn to features that have not been positively recited to be a part of the lipseal assembly. The electrical contact has only been claimed as an intended use/function for the lipseal assembly. Claim 7 does not contain any new structural limitations for the lipseal assembly and thus Zimmerman in view of Davis renders this claim obvious. 

Claim 8: The limitations are drawn to features that have not been positively recited to be a part of the lipseal assembly. The electrical contact has only been claimed as an intended use/function for the lipseal assembly. Claim 8 does not contain any new structural limitations for the lipseal assembly and thus Zimmerman in view of Davis renders this claim obvious. 

Claim 10: Zimmerman in view of Davis discloses that the lipseal further comprises an elastomeric upper portion positioned above the elastomeric support edge and radially outward of the protruding portion (see e.g. [0017] and upper portion of #80 on Fig 4 of Zimmerman).

Claim 11: The limitation claiming “that each of the multiple ring- shaped protrusions of the protruding portion contacts a peripheral region of the substrate from which plating solution is excluded upon compression by the substrate” is an intended use/function of the assembly. MPEP § 2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Zimmerman in view of Davis teaches all the required structure of claim 11 and would capable of excluding plating solution.


Furthermore, Zimmerman in view of Davis discloses that each of the multiple ring- shaped protrusions of the protruding portion contacts a peripheral region of the substrate from which plating solution is excluded upon compression by the substrate (see e.g. [0003] of Zimmerman).

Claim 12: Zimmerman in view of Davis teaches that the multiple ring-shaped protrusions define one or more gaps between the multiple ring-shaped protrusions (see e.g. Fig 3 of Davis).

Claim 14: Zimmerman in view of Davis teaches at least three of the ring-shaped protrusions (see e.g. Fig 3 of Davis). 

Zimmerman in view of Davis does not explicitly teach that the uppermost tips of the at least three of the ring-shaped protrusions are vertically displaced from each other relative to the direction perpendicular to the radial direction of the ring-shaped protrusions absent deformation. However, Zimmerman teaches that the seals can be angled and contact the waver at different portions and heights of the seal (see e.g. [0029] and [0030] of Zimmerman). These angles and surfaces affect the deflection of the seal (see e.g. [0029] of Zimmerman) and protect the seal from high current densities (see e.g. [0031] of Zimmerman). Additionally, Zimmerman teaches any dimensions are suitable (see e.g. [0032] of Zimmerman). Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of 

Claim 15: Zimmerman discloses a lipseal assembly for use during electroplating of a substrate (see e.g. abstract of Zimmerman), the lipseal assembly comprising: 
an elastomeric lipseal (see e.g. #103 on Fig 6 of Zimmerman)
wherein the elastomeric lipseal comprises an elastomeric support edge comprising a protruding portion that extends upward (see e.g. #118 on Fig 6 of Zimmerman), 
wherein the protruding portion is deformable upon compression (see e.g. [0021] of Zimmerman), and
an upper portion of the elastomeric lipseal (see e.g. [0017] and upper portion of #80 on Fig 4 of Zimmerman).

Zimmerman does not explicitly teach the following:
the protruding portion comprising at least two ring-shaped protrusions,
wherein the at least two ring-shaped protrusions are radially adjacent to one another and form sealing contact surfaces with the substrate upon compression by the substrate.

Davis teaches a lipseal assembly for electroplating (see e.g. abstract of Davis) 
wherein the elastomeric lipseal of the assembly comprises multiple ring-shaped protrusions (see e.g. #203 on Fig 2 of Davis),


The seal of Davis has “a sawtooth cross section so that force applied to compress the seal is concentrated along concentric circular ridges so as to provide maximum resistance to solution leakage past the seal. Use of multiple ridges provides redundancy, improving the seal effectiveness” (see e.g. [0013], lines 1-7 of Davis). It have been obvious to a person having ordinary skill in the art at the time of filing to modify the assembly of Zimmerman so that the elastomeric lipseal forms multiple radially-separated sealing contact surfaces with the substrate as taught in Davis because the multiple radially-separated sealing contact surfaces provide maximum resistance to solution leakage past the seal by having the force concentrated along concentric circular ridges and provides redundancy, improving the seal effectiveness.

Zimmerman in view of Davis does not explicitly teach the uppermost tips of at least two of the ring-shaped protrusions are vertically displaced from each other relative to a direction perpendicular to a radial direction of the ring-shaped protrusions absent deformation. However, Zimmerman teaches that the seals can be angled and contact the waver at different portions and heights of the seal (see e.g. [0029] and [0030] of Zimmerman). These angles and surfaces affect the deflection of the seal (see e.g. [0029] of Zimmerman) and protect the seal from high current densities (see e.g. [0031] of Zimmerman). Additionally, Zimmerman teaches any dimensions are suitable (see e.g. 

The limitation claiming “an elastomeric lipseal configured to be disposed on a moment arm of a cup bottom element of an electroplating apparatus” is an intended use/function of the assembly. MPEP § 2114 states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Zimmerman in view of Davis teaches all the required structure of claim 15 and would capable of being disposed on a moment arm of a cup bottom element of an electroplating apparatus. Furthermore, Zimmerman in view of Davis teaches the elastomeric lipseal configured to be disposed on a moment arm of a cup bottom element of an electroplating apparatus(see e.g. #103 and #104 on Fig 6 of Zimmerman). 

The limitation claiming “wherein an upper portion of the elastomeric lipseal is configured to receive an electrical contact element for supplying electrical current to the substrate during electroplating” is an intended use/function of the assembly. MPEP § 2114 states 

Claim 16: Zimmerman in view of Davis teaches the upper portion is radially outward of the of the protruding portion of the elastomeric lipseal (see e.g. [0017] and upper portion of #80 on Fig 4 of Zimmerman).

Claim 17: Zimmerman in view of Davis does not explicitly teach that upon engagement the multiple radially- separated sealing contact surfaces are separated from one another by at least about 0.005 in. However, Zimmerman in view of David teaches prior to engagement the multiple radially- separated sealing contact surfaces are separated from one another by 0.025 in (see e.g. [0033] and Fig 3 of Davis). Fig 1 and 2 of David show the seal upon engagement wherein the spacing between the multiple radially- separated sealing contact surfaces is not changed. Therefore, it would be obvious to a person having ordinary skill in the art at the time of filing that upon engagement the 

Claim 18: Zimmerman in view of Davis discloses that the elastomeric lipseal is ring-shaped (see e.g. abstract of Zimmerman).

The limitations claiming “the electrical contact element, and the cup bottom element are ring-shaped” are drawn to features that have not been positively recited to be a part of the lipseal assembly. The electrical contact and cup bottom has only been claimed as an intended use/function for the lipseal assembly. These limitations do not contain any new structural limitations for the lipseal assembly and thus Zimmerman in view of Davis renders this claim obvious.

Claim 19: The limitations are drawn to features that have not been positively recited to be a part of the lipseal assembly. The cup bottom has only been claimed as an intended use/function for the lipseal assembly. Claim 19 does not contain any new structural limitations for the lipseal assembly and thus Zimmerman in view of Davis renders this claim obvious. 

Claim 20: The limitations are drawn to features that have not been positively recited to be a part of the lipseal assembly. The electrical contact has only been claimed as an intended use/function for the lipseal assembly. Claim 20 does not contain any new . 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Davis as applied to claim 1 above, and in further view of Nakada et al (US 2005/0023149 A1).

Claim 13: Zimmerman in view of Davis does not explicitly teach that the elastomeric support edge comprises silicone. Nakada teaches that silicone rubber is a suitable material for seal rings (see e.g. [0025] of Nakada). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the lipseal of Takahashi so that the elastomeric support edge comprises silicone as taught in Nakada because Nakada teaches silicone rubber is a suitable material for seal rings. MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

Response to Arguments
Applicant’s arguments filed 12/17/2021 with respect to the rejection(s) of the claim(s) under 35 USC 102(a)(1) over Takahashi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view under 35 USC 103 over Zimmerman in view of Davis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795